DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 recites the limitation(s) “the event location estimates” in Line(s) 3; “the events” in Line(s) 4 “the estimate” in Line(s) 6.  There is insufficient antecedent basis for this limitation(s) in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) “A method for displaying microseismic events, comprising: obtaining location estimates of a plurality of microseismic events; obtaining statistics of the event location estimates; and based on the statistics, displaying the events such that poorly localized events occupy a large area of the display, and accurately localized events appear only in a relatively small area around the estimate”.  The limitation of obtaining location estimates of a plurality of microseismic events; obtaining statistics of the event location estimates; and based on the statistics, displaying the events such that poorly localized events occupy a large area of the display, and accurately localized events appear only in a relatively small area around the estimate, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a display microseismic events.  The display in the recited steps is recited at a high-level of generality (i.e., performing a generic computer function of statistically obtaining microseismic event location estimates and displaying microseismic data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a display to perform displaying microseismic data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In order to overcome the rejection of Claim(s) 1, the Examiner suggests adding additional limitations that would elaborate on benefits and or improvements to the technical field for the uses displayed microseismic events for example, “displaying error analysis results in a manner that conveys volume of likely event positions and reveals those regions likely to contain significant activity”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Williams (WO 2011/077227 A2).
Referring to Claim 1, Williams teaches a method for displaying microseismic events, comprising:
obtaining location estimates of a plurality of microseismic events (Abstract, [0059; Claim 1);
obtaining statistics of the event location estimates ([0017]; [0035]-[0036]; [0079]; Claim 3);
based on the statistics(the probability), displaying the events(microseismic event cloud)  such that poorly localized events occupy a large area of the display, and accurately localized events (the highest number density of microseismic events selected as a location for a fracture plane) appear only in a relatively small area around the estimate ([0035]-[0037][0061-[0064]; [0072]; and Claims 7, 9, 10).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/
Examiner, Art Unit 3645


/DANIEL L MURPHY/
Primary Examiner, Art Unit 3645